Exhibit 10.69
AMENDMENTS TO
DIRECTOR AWARD AGREEMENTS UNDER
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
(Effective December 31, 2008)
          Each of the “Director Award Agreements” (as defined below) for awards
of restricted stock units granted under The Goldman Sachs Amended and Restated
Stock Incentive Plan is hereby amended, as set forth below, effective
December 31, 2008. These Amendments apply only to United States taxpayers.
          Capitalized terms used but not defined in these Amendments have the
meanings ascribed thereto in the applicable Director Award Agreement or in The
Goldman Sachs Amended and Restated Stock Incentive Plan. The “Director Award
Agreements” to which these Amendments apply are as follows:

  1.   The Goldman Sachs Amended and Restated Stock Incentive Plan Outside
Director 2007 Annual Grant Award Agreement;     2.   The Goldman Sachs Amended
and Restated Stock Incentive Plan Outside Director 2007 Annual Retainer Fee
Award Agreement;     3.   The Goldman Sachs Amended and Restated Stock Incentive
Plan Outside Director 2007 Annual Retainer and Committee Chair Fee Award
Agreement;     4.   The Goldman Sachs Amended and Restated Stock Incentive Plan
Outside Director 2006 Annual Grant Award Agreement;     5.   The Goldman Sachs
Amended and Restated Stock Incentive Plan Outside Director 2006 Annual Retainer
Fee Award Agreement;     6.   The Goldman Sachs Amended and Restated Stock
Incentive Plan Outside Director 2006 Annual Retainer and Committee Chair Fee
Award Agreement;     7.   The Goldman Sachs Amended and Restated Stock Incentive
Plan Outside Director Fiscal 2005 Annual Grant Award Agreement;     8.   The
Goldman Sachs Amended and Restated Stock Incentive Plan Outside Director 2005
Annual Retainer and Committee Chair Fee Award Agreement; and     9.   The
Goldman Sachs Amended and Restated Stock Incentive Plan Outside Director 2005
Annual Retainer Fee Award Agreement.

Text of Amendments:
          Each Director Award Agreement is amended by adding to each a new
Paragraph 12, to read as provided below, except in the case of the Outside
Director Fiscal 2005 Annual Grant Award Agreement. In the case of the Outside
Director Fiscal 2005 Annual Grant Award Agreement, this new Paragraph shall be
number 11 instead of 12, all references therein to Paragraph 12 shall refer
instead to Paragraph 11, the references in subparagraph (b) of the new
Paragraph 11 to Paragraphs 7(a) and (b) shall refer instead

 



--------------------------------------------------------------------------------



 



to Paragraphs 6(a) and (b), and the new Paragraph 11 shall not include a
subparagraph (f) corresponding to Paragraph 12(f) below.
          “12. Compliance of Award Agreement and Plan with Section 409A. To
comply with “Section 409A” (as defined in Paragraph 12(a), below), including
exemptions thereunder, if you are a U.S. taxpayer, certain provisions of this
Award Agreement and of the Plan shall apply only as modified as provided in this
Paragraph 12.
               (a) References in this Award Agreement to “Section 409A” refer to
Section 409A of the Code, including any amendments or successor provisions to
that Section and any regulations and other administrative guidance thereunder,
in each case as they, from time to time, may be amended or interpreted through
further administrative guidance. This Award Agreement and the Plan provisions
that apply to this Award are intended and shall be construed to comply with
Section 409A (including the requirements applicable to, or the conditions for
exemption from treatment as, a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A
(“409A deferred compensation”), whether by reason of short-term deferral
treatment or other exceptions or provisions). The Committee shall have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or potential inconsistency between
the provisions of the Plan (including, without limitation, Sections 1.3.2 and
2.1 thereof) and this Award Agreement, the provisions of this Award Agreement
shall govern, and in the case of any conflict or potential inconsistency between
this Paragraph 12 and the other provisions of this Award Agreement, this
Paragraph 12 shall govern.
               (b) Delivery of Shares shall not be delayed beyond the date on
which all applicable conditions or restrictions on delivery of Shares in respect
of your RSUs required by this Agreement (including, without limitation, those
specified in Paragraphs 7(a) and (b) and the consents and other items specified
in Section 3.3 of the Plan) are satisfied, and shall occur by December 31 of the
calendar year in which the Delivery Date occurs unless, in order to permit such
conditions or restrictions to be satisfied, the Committee elects, pursuant to
Treasury Regulations section (“Reg.”) 1.409A-1(b)(4)(i)(D) or otherwise as may
be permitted in accordance with Section 409A, to delay delivery of Shares to a
later date as may be permitted under Section 409A, including, without
limitation, Regs. 1.409A-2(b)(7) (in conjunction with Section 3.21.3 of the Plan
pertaining to Code Section 162(m)) and 1.409A-3(d).
               (c) Notwithstanding the provisions of Paragraph 3(a) and
Section 1.3.2(i) of the Plan, to the extent necessary to comply with
Section 409A, any securities, other Awards or other property that the Firm may
deliver in respect of your RSUs shall not have the effect of deferring delivery
or payment, income inclusion, or a substantial risk of forfeiture, beyond the
date on which such delivery, payment or inclusion would occur or such risk of
forfeiture would lapse, with respect to the Shares that would otherwise have
been deliverable (unless the Committee elects a later date for this purpose
pursuant to Reg. 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted under
Section 409A, including, without limitation and to the extent applicable, the
subsequent election provisions of Section 409A(a)(4)(C) of the Code and Reg.
1.409A-2(b)).

2



--------------------------------------------------------------------------------



 



               (d) Notwithstanding the timing provisions of Paragraph 3(b), the
delivery of Shares referred to therein shall be made after the date of death and
during the calendar year that includes the date of death (or on such later date
as may be permitted under Section 409A).
               (e) Notwithstanding any provision of Paragraph 4 or Section 2.8.2
of the Plan to the contrary, the Dividend Equivalent Rights with respect to each
of your Outstanding RSUs shall be paid to you within the calendar year that
includes the date of distribution of any corresponding regular cash dividends
paid by GS Inc. in respect of a Share the record date for which occurs on or
after the Date of Grant. The payment shall be in an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Shares underlying such Outstanding RSUs.
               (f) The timing of delivery or payment referred to in Paragraph 6
shall be the earlier of (i) the Delivery Date or (ii) within the calendar year
in which the Committee receives satisfactory documentation relating to your
Conflicted Employment, provided that such delivery or payment shall be made only
at such time as, and if and to the extent that it, as reasonably determined by
the Firm, would not result in the imposition of any additional tax to you under
Section 409A.
               (g) Section 3.4 of the Plan shall not apply to Awards that are
409A deferred compensation.
               (h) Delivery of Shares in respect of this Award may be made, if
and to the extent elected by the Committee, later than the Delivery Date or
other date or period specified hereinabove (but, in the case of any Award that
constitutes 409A deferred compensation, only to the extent that the later
delivery is permitted under Section 409A).”

3